United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1702
Issued: December 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 2, 2017 appellant filed a timely appeal from a March 16, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs. As more than 180 days elapsed
from the last merit decision, dated June 17, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record pursuant to 5 U.S.C. § 8124.
On appeal appellant contends that documents supporting that he sustained a work-related
injury under the instant case assigned OWCP File No. xxxxxx484 were incorrectly sent to his
case assigned OWCP File No. xxxxxx169.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2016 appellant, then a 44-year-old cook, filed an occupational disease claim
(Form CA-2) alleging that he sustained joint deterioration in both hands due to repetitive use of
his hands at work. He first became aware of his condition and its relationship to his employment
on April 19, 2016.
By decision dated June 17, 2016, OWCP denied appellant’s occupational disease claim
because the evidence of record was insufficient to establish a medical condition causally related
to the accepted factors of his federal employment.
In a November 30, 2016 appeal request form, received by OWCP on December 5, 2016,
appellant requested reconsideration of the June 17, 2016 decision. By decision dated January 17,
2017, OWCP denied further merit review of appellant’s claim. It found that his request for
reconsideration neither raised substantive legal questions, nor included new and relevant
evidence.
In an undated letter, received by OWCP on February 23, 2017, appellant requested a
review of the written record by an OWCP hearing representative.
By decision dated March 16, 2017, OWCP’s hearing representative denied appellant’s
request for a review of the written record as he was not entitled to a review as a matter of right
because he had previously requested reconsideration. It exercised its discretion and further
denied appellant’s request as the issue in the case could equally well be addressed through the
reconsideration process.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.2 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.3 OWCP regulations provide that the request must be
sent within 30 days (as determined by the postmark or other carrier’s date marking) of the date of
the decision for which a review of the written record is sought and also that the claimant must
not have previously submitted a reconsideration request (whether or not it was granted) on the
same decision.4
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,5 has the power to hold hearings and reviews of the written record in certain
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615

4

Id. at § 10.616(a).

5

Supra note 1.

2

circumstances where no legal provision was made for such reviews and that OWCP must
exercise this discretionary authority in deciding whether to grant a hearing or review of the
written record.6 OWCP procedures, which require OWCP to exercise its discretion to grant or
deny a hearing or review of the written record when the request is untimely or made after
reconsideration, are a proper interpretation of FECA and Board precedent.7
ANALYSIS
Appellant’s undated request for a review of the written record by an OWCP hearing
representative was denied as he had previously requested reconsideration pursuant to 5 U.S.C.
§ 8128(a). In its March 16, 2017 decision, OWCP noted that, while appellant was not entitled to
a review of the written record as a matter of right, it had considered the matter in relation to the
issue involved and, under its discretionary authority, further denied the request as he could
pursue his claim further by requesting reconsideration and submitting evidence in support of his
claim.
Appellant had previously requested reconsideration on December 5, 2016, which OWCP
denied in a January 17, 2017 nonmerit decision. In the instant case, appellant’s request for a
review of the written record, received February 23, 2017, was made following a request for
reconsideration under 5 U.S.C. § 8128. Hence, OWCP correctly found that appellant was not
entitled to review of the written record by a hearing representative as a matter of right under
section 8124(b)(1) of FECA as he had previously requested reconsideration.8
OWCP then exercised its discretion and determined that appellant’s request for a review
of the written record could equally well be addressed through the reconsideration process. The
Board finds that there is no evidence of record that OWCP abused its discretion in denying
appellant’s request.9 Thus, the Board finds that OWCP’s March 16, 2017 decision denying
appellant’s request for a review of the written record was proper under the law and facts of this
case.
On appeal appellant argued the merits of his claim and asserted that documents
supporting that he sustained a work-related injury under the instant case assigned OWCP File
No. xxxxxx484 were incorrectly sent to his case assigned OWCP File No. xxxxxx169. As
previously noted, the Board does not have jurisdiction over the merits of this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record pursuant to 5 U.S.C. § 8124.
6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(1) (October 2011).
8

Supra note 2; see also T.M., Docket No. 15-1477 (issued October 22, 2015).

9

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

